ORDER
Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Craig W. Marks, Louisiana Bar Roll number 8923, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be institut*579ed in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana